Citation Nr: 1018115	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  02-19 848	)	DATE
	)
		)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to July 
1967.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).  This case was remanded by the Board in 
November 2004, March 2007, and April 2009 for additional 
development.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

In November 2004, the Board remanded this claim for multiple 
reasons, including because additional information was needed 
in order to verify the Veteran's claimed in-service 
stressors.  As part of this remand, the RO was directed to 
ask the Veteran 

to provide the dates, locations, and 
units of assignment where the asserted 
in-service stressors occurred.  Once the 
information is received, [the RO] should 
review the file and prepare a summary of 
all the claimed stressors.  This summary 
must be prepared whether or not the 
[V]eteran provides additional information 
as request above.  The summary and a copy 
of the [V]eteran's DD-214 and any service 
personnel records associated with the 
claims folder should be sent to the [U.S. 
Army and Joint Services Records Research 
Center (JSRRC)].

The RO failed to comply with this remand order and in March 
2007 the Board remanded the claim again for compliance with 
the November 2004 Board remand.  In that decision, the Board 
noted that "[a]lthough the RO sent the [V]eteran a letter 
requesting additional information, it did not contact JSRRC, 
and did not undertake an additional development."  In the 
March 2007 remand, the Board clearly stated that RO contact 
with JSRRC was not discretionary:

The RO must review the claims file and 
prepare a summary of all the claimed 
stressors.  This summary must contain a 
description of the alleged stressors 
identified by the [V]eteran, to include 
the names and dates that he has provided, 
and a copy of his personnel records 
showing service dates, duties, and units 
of assignment.  This summary and all 
associated document, must be sent to the 
JSRRC.  The RO must ask JSRRC to provide 
any available information that might 
corroborate the [V]eteran's alleged 
in-service stressors.

(Emphasis added).  On remand, the RO once again failed to 
contact JSRRC as ordered by the Board.  Instead, the RO 
prepared a January 2009 memorandum which concluded that 
submission of the information request to JSRRC was 
"inappropriate."  In April 2009, the Board remanded the 
claim for a third time; once again for failure to comply with 
the previous Board remand instructions.  Specifically, the RO 
failed to submit a stressor verification information request 
to JSRRC, as required by the remand.  In this third remand, 
the Board made it unambiguously clear that such an action was 
not optional:

After the Veteran has been provided with 
an appropriate period to respond, the RO 
must then review the claims file and 
prepare a summary of all the claimed 
stressors.  The summary must contain a 
description of the alleged stressors 
identified by the Veteran, to include the 
names and dates that he has provided, and 
a copy of his personnel records showing 
service dates, duties, and units of 
assignment.  If no further information 
has been provided by the Veteran, the RO 
must use both of the methods described 
above to determine an appropriate date 
range for the Veteran's Brunswick Naval 
Air Station stressor.  Regardless of any 
response from the Veteran and any 
findings made by the RO, this summary, 
and all associated documents, must be 
sent to the JSRRC.

(Emphasis in original).  Instead of complying with the 
exceptionally clear instructions of the Board, the RO instead 
made a November 2009 formal finding of a lack of information 
required to verify the Veteran's claimed stressors.  This 
finding concluded that there was insufficient evidence for 
further stressor research.  There are two major problems with 
this finding.  First, it is blatantly wrong.  The April 2009 
Board remand specifically addressed this, stating that 

the evidence of record already includes 
very specific information about when the 
Veteran's claimed stressor occurred.  In 
a January 2001 VA mental health 
examination report, the Veteran stated 
that the incident occurred on his 
"second day in crash and rescue."  In a 
February 2001 stressor statement the 
Veteran said that the event occurred in 
"the spring of 1964."  Accordingly, the 
RO has two methods of determining a 
specific time period for the incident: 
(1) by searching for matching incidents 
in the relatively short time period 
covered by "spring of 1964," and (2) by 
searching the Veteran's service personnel 
records to determine the date that the 
Veteran was transferred to "crash and 
rescue" duty and then conducting a 
search of that general time period.  
Further information from the Veteran is 
not required for either of these methods.

As the above was apparently not clear enough for the RO, the 
Board will further delineate the exact terms of the search 
that must be made.  The Veteran stated that his stressor 
occurred in the "spring of 1964."  Accordingly, the date 
range to be used for the stressor search is March, April, and 
May of 1964.  Second, the Board specifically stated that a 
JSRRC verification request was required to have been 
submitted "[r]egardless of . . . any findings made by the 
RO."  The RO's findings in the November 2009 memorandum are 
irrelevant to compliance with the remand.  The Board has 
ordered the RO to contact JSRRC and attempt to verify the 
Veteran's claimed stressors with the information already 
available.  Compliance with this order is not discretionary.  
The United States Court of Appeals for Veterans Claims has 
held that RO compliance with a remand is not discretionary, 
and that if the RO fails to comply with the terms of a 
remand, another remand for corrective action is required.  
Stegall v. West, 11 Vet. App. 268 (1998).  The Board wishes 
to emphasize that, for as long as the RO continues to 
blatantly ignore the Board's instructions, the Board will 
continue to remand this issue until the Veteran is provided 
with the proper assistance which he is entitled to under the 
law.  By continuing to obstruct this claim, the RO is doing a 
disservice both to this individual Veteran, and to VA as a 
whole.

Accordingly, the case is remanded for the following actions:

1.	The RO must review the claims file and 
prepare a summary of the Veteran's 
claimed stressors.  The summary must 
specifically contain a description of 
the alleged Brunswick Naval Air Station 
stressor identified by the Veteran with 
a date range of March 1964 to May 1964.  
If this date range is too broad for a 
single JSRRC information request, the 
RO must make two separate JSRRC 
information requests, one for the time 
period from March 1964 to April 1964, 
and a second one for the time period 
from May 1964 to June 1964.  A copy of 
the Veteran's personnel records showing 
service dates, duties, and units of 
assignment, must be provided to JSRRC 
in conjunction with all information 
requests submitted.  Regardless of any 
findings made by the RO, this summary, 
and all associated documents, must be 
sent to the JSRRC.  The RO is 
specifically instructed that this 
instruction specifically contemplates 
another independent formal finding on a 
lack of information required to verify 
a PTSD stressor.  The RO cannot avoid 
its duty to submit the Veteran's 
stressor to JSRRC in any manner.  The 
RO must ask JSRRC to provide any 
available information that might 
corroborate the Veteran's alleged 
in-service stressors listed above.  If 
JSRRC is unable to provide the specific 
information requested, they must be 
asked to direct the RO to any 
additional appropriate sources.  All 
documentation received by the RO from 
JSRRC must be associated with the 
claims file.

2.	Following the above, the RO must make a 
specific determination, based upon the 
complete record, as to whether the 
Veteran "engaged in combat with the 
enemy."  If so, the RO must accept the 
Veteran's lay statements in the absence 
of evidence to the contrary and as long 
as it is credible and consistent with 
the circumstances of service, as 
conclusive evidence of the occurrence 
of the stressors.  If the RO determines 
that the evidence does not show that 
the Veteran "engaged in combat with the 
enemy," the RO must consider all 
credible supporting evidence developed 
to show that the Veteran experienced 
the alleged stressors and determine 
whether the evidence is sufficient to 
establish the occurrence of the 
stressors.

3.	If, and only if, the RO determines that 
the evidence establishes the occurrence 
of the alleged stressor or stressors, a 
VA examination must be performed by a 
psychiatrist to determine the nature 
and severity of any psychiatric 
illness, to include PTSD.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  All indicated tests are 
to be conducted.  The RO must inform 
the examiner that only a stressor(s) 
which has been verified by the RO may 
be used as a basis for a diagnosis of 
PTSD.  After receipt of any test 
results, and completion of a 
psychiatric evaluation, the examiner 
must provide an opinion as to whether 
the Veteran currently has PTSD.  If the 
diagnosis of PTSD is deemed 
appropriate, then the examiner must 
explain how the diagnostic criteria of 
the Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) are met, 
to include identification of the 
specific stressor(s) underlying the 
diagnosis, and comment upon the link 
between the current symptomatology and 
one or more of the in- service 
stressors.  The sufficiency of the 
stressor(s) to establish the diagnosis 
of PTSD must be noted.  If a diagnosis 
of PTSD is not deemed appropriate, the 
examiner must specifically explain this 
position in light of the other findings 
of PTSD.  Any opinion provided must 
include an explanation of the basis for 
the opinion.  If any of the above 
requested opinions cannot be made 
without resort to speculation, the 
examiner must state this and 
specifically explain why an opinion 
cannot be provided without resort to 
speculation.  The report must be typed.

4.	The RO must notify the Veteran that it 
is his responsibility to report for any 
VA examination scheduled, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2009).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.  
Copies of all documentation notifying 
the Veteran of any scheduled VA 
examination must be placed in the 
Veteran's claims file.

5.	After all of the above development has 
been completed, the RO must then 
readjudicate the claim and, thereafter, 
if the claim on appeal remains denied, 
the Veteran and his representative must 
be provided a supplemental statement of 
the case.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2009).

